                        Case 3:20-cv-04478-JD Document 7 Filed 07/08/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Northern District
                                              __________  DistrictofofCalifornia
                                                                       __________


                   State of Michigan et al.                    )
                             Plaintiff                         )
                                v.                             )      Case No.     3:20-cv-04478-SK
                         DeVos et al.                          )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff State of California                                                                                .


Date:          07/08/2020                                                             /s/ James F. Zahradka II
                                                                                          Attorney’s signature


                                                                                    James F. Zahradka II, 196822
                                                                                      Printed name and bar number
                                                                                  California Department of Justice
                                                                                   Office of the Attorney General
                                                                                   1515 Clay Street, Suite #2000
                                                                                         Oakland, CA 94612
                                                                                                Address

                                                                                    James.Zahradka@doj.ca.gov
                                                                                            E-mail address

                                                                                           (510) 879-1247
                                                                                           Telephone number

                                                                                           (510) 622-2270
                                                                                             FAX number
